Citation Nr: 0201291	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  98-00 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to May 
1972, and from February 1982 to February 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In August 2001, the veteran testified at a personal hearing 
held at the RO in Roanoke, Virginia, before the undersigned 
Member of the Board.  During the hearing, the veteran 
submitted additional evidence, along with a waiver of RO 
jurisdiction of that evidence.  See 38 C.F.R. § 20.1304 
(2001).  


FINDINGS OF FACT


1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's back disability is currently diagnosed as 
status post hemilaminotomy, lateral recess decompression, L4-
L5, with x-ray findings of first degree spondylolisthesis of 
L5-S1, and degenerative disc disease at the same site.  

3.  There is competent medical evidence of a nexus or link 
between the veteran's currently diagnosed low back disability 
and active military service.  


CONCLUSION OF LAW

The veteran's currently diagnosed status post hemilaminotomy, 
lateral recess decompression, L4-L5, with x-ray findings of 
first degree spondylolisthesis of L5-S1, and degenerative 
disc disease at the same site were incurred in service.  
38 U.S.C.A. §§ 1110, 1113, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.309 (2001); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The Act also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Specifically, the Board finds that the August 1997 Statement 
of the Case and the Supplemental Statements of the Case 
issued in April 1998, March 1999, September 1999, November 
1999, January 2000, and August 2001, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103 of the new statute in that they clearly 
notify the veteran and his representative of the evidence 
necessary to substantiate the claim.  

Additionally, the Board finds that the duty to assist 
provided under the new statute at § 5103A has also been 
fulfilled in that all evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review, VA examinations were provided, VA 
medical records were obtained and associated with the claims 
folder, and the veteran presented testimony at a personal 
hearing held before the undersigned.  No further assistance 
is necessary to comply with the requirements of this new 
legislation, or any other applicable rules or regulations, 
regarding the development of the pending claim.  

Factual Background

The veteran's service medical records for September 1970 to 
May 1972 do not reflect any treatment for back complaints; 
however, on the service entrance medical history form, a past 
low back pain is listed.  Medical examination on the entrance 
examination and on the separation physical examination 
revealed a normal spine.  

The service medical records for February 1982 to February 
1986 note no history or finding of a back condition on 
service entry.  In April 1983, the veteran was seen two days 
after having been robbed, kicked in the head and back, and 
for abrasions on his elbows.  On examination, pain was 
exhibited in his left lower back, and ecchymosis was seen.  
In August 1983, he was seen for complaints of back pain of 
two days' duration.  The treatment record notes that he had 
this problem in the past.  Approximately ten days later, he 
was again see for back pain.  Examination noted paravertebral 
muscle spasm, and x-rays revealed grade I spondylolysis at 
L5-S1.  In October 1983, he was seen for low back pain of 
about six month's duration.  Lumbosacral muscle spasm was 
found.  Straight leg raising test was positive; no 
neurological evolvement was found.  The diagnosis was back 
strain.  A consultation sheet, dated in November 1983, notes 
that the veteran was last seen in August (1993) and since 
that time, he had experienced frequent L-5 paravertebral 
muscle spasms.  He was noted to have had problems with 
Williams' flexion exercises, and the veteran was to be 
reevaluated.  The diagnosis was low back pain and spasms.  
There are no subsequent service medical records until April 
1984 and, since that time, no further service medical records 
show any complaints, treatment or symptomatology associated 
with low back pain.  At separation from service in January 
1986, a medical history provided by the veteran notes no 
recurrent back pain.  On examination, his spine was normal.  

The veteran's VA outpatient treatment records for April 1986 
to April 1988 do not reflect any complaints or treatment for 
back pain.  A private x-ray report of September 1987 revealed 
a mild rotary levoscoliosis in the lower lumbar spine.  No 
other abnormality was noted.  The veteran's VA outpatient 
treatment records for February 1994 reflect the results of a 
physical examination, which diagnosed a sprain in the lower 
back.  

The veteran's private outpatient treatment records for 
January 1997 to September 1997 show that he had been seen the 
prior April (1996) for some back problems, and that he 
currently was being seen after hurting his back lifting some 
furniture.  Following examination, the diagnoses included 
somatic dysfunction of the lumbar spine.  The diagnosis in 
April 1997 was low back strain, and in September 1997, acute 
low back pain, possible sacroiliac strain.  

The veteran underwent VA examinations in July 1996 and August 
1999 for disorders not currently under consideration.  These 
reports do not address the veteran's current concerns 
pertaining to his back.  

Lay statements from the veteran's sister and parents, dated 
in October 1998, in pertinent part, relate how they remember 
the veteran having back problems since the time of his active 
duty service; of his having to sleep on the floor and having 
to have his feet elevated at night because of back pain; and 
that he had used over-the-counter medications for self-
medication.  

In May 1999, while working for the National Park Service, the 
veteran injured his back lifting and pulling brush off an 
embankment.  The private medical report notes a history of a 
hurt back in military.  The medical finding was right low 
back pain radiating into the right leg.  He was referred to 
an orthopedic specialist.  The orthopedic's treatment records 
for June 1999 to October 1999 show that, in June 1999, x-rays 
of the back revealed an old spondylolysis at L5 and S1, with 
no evidence of spondylolisthesis.  There was also narrowing 
at L5-S1.  The results of an October 1999 MRI revealed 
prominent broad disc protrusion at L5-S1 extending into the 
neural foramina, bilaterally, with probable compromise of the 
exiting L5 nerve roots and possible compromise to the 
traversing left S1 nerve root.  Surgery was offered as a 
possibility, which he underwent in December 1999, consisting 
of a hemilaminotomy, lateral recess decompression of L4-5, on 
the right.  

The physician who performed the above-mentioned surgery 
offered, in a January 2000 medical statement, that he had 
reviewed the veteran's service record, specifically one dated 
in November 1983, when the veteran had been seen for frequent 
lumbosacral pain and spasms.  Recent surgery had found 
degenerative disc changes, as well as a spondylolysis, which 
the physician offered would all be consistent with the 
veteran's service-related back pain.  It was the physician's 
opinion that the veteran's current disability and chronic low 
back pain were more likely than not related to his service-
related difficulties; the prior difficulty could have caused 
continued injury to the veteran's back condition, which led 
to his current condition.  

The veteran underwent a VA orthopedic examination in March 
2000 where the examining physician was requested to review 
the entire record in conjunction with the veteran's physician 
examination and express an opinion as to whether it is at 
least as likely as not that the back condition that he was 
seen for in 1983 is related to his current back disability.  
Following physical examination the diagnosis was status post 
hemilaminotomy, lateral recess decompression, L4-5, on the 
right, with x-ray findings of first degree spondylolisthesis 
of L5-S1, degenerative disc disease at the same site with 
mild lumbar spondylosis.  The examiner opined that 
spondylolisthesis at L5-S1 is a congenital condition, thus 
more likely than not existed while the veteran was in 
service.  The physician related that the only notation found 
in the veteran's service medical records of any back problems 
was the November 1983 treatment report.  [The Board notes 
that the veteran's service medical records for August 1983 
through October 1983 were not received and added to the 
claims file until June 2001].  Following review of the 
available records, the examining physician offered that the 
problem that the veteran had prior to service, during 
service, and after he got out of the service, is directly 
connected.  

In a medical statement, dated in January 2001, a private 
physician related that he had been seeing the veteran since 
December 2000 for evaluation and management of chronic low 
back pain subsequent to a back injury due to lifting and 
twisting in 1983.  The physician noted that he had reviewed 
the operating surgeon's opinion relating the veteran's back 
condition to the earlier, original injury.  The physician's 
diagnoses included chronic pain syndrome with low back pain 
subsequent to multi-level somatic dysfunction and sacroiliac 
joint dysfunction, causing progressive multi-level 
degenerative disc disease and radiating lower extremity pain.  
It was the physician's medical opinion that the veteran's 
initial service-connected injury resulted in progressive low 
back pain and multi-level degenerative disc disease over the 
course of time.  

In a follow-up letter from the above-mentioned physician, 
dated in June 2001, the physician related that he had 
recently reviewed the veteran's service medical records from 
August 1983 to November 1993, which included x-ray evidence 
of grade I spondylolisthesis of L5-S1.  Based on the 
veteran's service medical records, medical history as 
provided by the veteran, and subsequent x-ray and clinical 
examinations, it was the physician's opinion that the 
veteran's current back condition is definitely a continuation 
of the symptoms and back problems he experienced while on 
active duty since his re-enlistment in 1982.  

The veteran personally testified before the undersigned in 
September 2001, during which he related that, prior to 
entering service in 1970, he did farm work and did not 
remember injuring his back.  He maintained that he did not 
have any back problems during his first period of active duty 
service, nor in the period between his separation from 
service in May 1972 to the time of his re-enlistment in 
February 1982.  It was in 1983, during his second enlistment, 
that he twisted his back while moving a mortar base plate on 
a track vehicle.  He also noted that he had sustained 
injuries when, during the course of a robbery, he was kicked 
in the back.  

Analysis

I.  Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In the veteran's case, he maintains that his back disability, 
for which he underwent recent hemilaminotomy, lateral recess 
decompression, L4-5, with x-rays showing spondylolisthesis of 
L5-S1, was first manifest during his active duty service.  He 
maintains injury to his back in service first when, in the 
course of a robbery, he was kicked in the back, and later 
when he twisted it while moving a mortar plate.  

The veteran's service medical records confirm the back injury 
sustained in the course of the robbery; however, there is no 
indication of a twisting incident although he was seen on 
numerous occasions for complaints of back pain, and 
examinations found paravertebral muscle spasms.  X-rays taken 
during service show grade I spondylolysis.  

The VA examiner who was specifically requested to examine the 
veteran and review the record, offered that the veteran's 
back condition was congenital, that it pre-existed service, 
and that the veteran has the same condition today.  The Board 
sees that opinion as essentially indicating that the 
veteran's pre-service back condition was not permanently 
aggravated during his active duty service.  However, it is 
important to note, that at the time the physician reviewed 
the veteran's service medical records and offered his 
professional opinion, he did not have the opportunity to 
review the veteran's service medical records covering the 
period August 1983 through October 1983.  Those records were 
obtained and incorporated in the veteran's claims file 
subsequent to the physician's examination and review of the 
records.  

In support of his claim, the veteran has submitted opinions 
from three private-treating physicians who have all 
attributed the veteran's current back condition to his active 
duty service.  The most recent physician's opinion was based 
on examination of the veteran and review of the records, 
including those service medical records that were recently 
obtained, namely, those from August 1983 through October 
1983.  It was the physician's opinion that the veteran's 
current back condition was definitely a continuation of the 
symptoms and back problems he experienced while on active 
duty since his re-enlistment in 1982.  

In this case, the Board has given great weight to the well 
reasoned medical opinions of record that were based on both 
the physicians' reviews of the veteran's documented medical 
history and physical examinations of him.  See Harder v. 
Brown, 5 Vet. App. 183, 188 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Of record are three medical 
opinions offering a nexus between the veteran's current back 
condition and his service, and one physician's opinion that 
the veteran's back condition is the same condition he had 
pre-service, in service, and currently.  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran has a current 
back disorder; the veteran sustained an injury during 
service; and there is competent medical opinion of a nexus, 
or link, between his currently diagnosed back disorder and 
his active military service..  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  


When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board must 
conclude that the veteran's low back disorder was incurred in 
service.  


ORDER

Service connection for a low back disability is granted.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

